Citation Nr: 0917573	
Decision Date: 05/11/09    Archive Date: 05/19/09

DOCKET NO.  07-20 974	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to a rating higher than 60 percent for 
sarcoidosis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Hager, Counsel


INTRODUCTION

The Veteran served on active duty from October 1963 to August 
1967.

This matter comes before the Board of Veterans' Appeals 
(Board) from a January 2007 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Columbia, 
South Carolina.  In that decision, the RO denied a rating 
higher than 60 percent for sarcoidosis.

In January 2009, the Veteran testified at a hearing before 
the undersigned in Washington, D.C.; a transcript of that 
hearing is of record.


FINDINGS OF FACT

1.  The Veteran's sarcoidosis does not cause cor pulmonale, 
cardiac involvement with congestive heart failure, or 
progressive pulmonary disease with fever, night sweats, and 
weight loss.

2.  Pulmonary function test (PFT) results reflect that the 
Veteran's sarcoidosis does not limit his forced expiratory 
volume, the ratio of forced expiratory volume in one second 
to forced vital capacity, or the diffusion capacity of the 
lung for carbon monoxide to an extent warranting an increased 
rating under the applicable criteria; nor does the 
sarcoidosis cause cor pulmonale, right ventricular 
hypertrophy, pulmonary hypertension, episodes of acute 
respiratory failure, or require outpatient oxygen therapy.


CONCLUSION OF LAW

The criteria for a rating higher than 60 percent for 
sarcoidosis have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.14, 
4.96, 4.97, Diagnostic Codes 6600, 6846 (2008).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2008) redefined VA's duty to assist the Veteran 
in the development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2008).

Under the VCAA, VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
request that the claimant provide any evidence in his 
possession that pertains to the claim.  Pelegrini v. Principi 
(Pelegrini II), 18 Vet. App. 112, 120-21 (2004), see 38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

The United States Court of Appeals for Veterans Claims 
(Court) has also held that the VCAA notice requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five 
elements of a service connection claim. Those five elements 
include: 1) Veteran status; 2) existence of a disability; 3) 
a connection between the Veteran's service and the 
disability; 4) degree of disability; and 5) effective date of 
the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).

In a pre-rating November 2006 letter, the RO notified the 
Veteran of the evidence needed to substantiate the claim for 
an increased rating for sarcoidosis.  In addition, this 
letter satisfied the second and third elements of the duty to 
notify by delineating the evidence VA would assist him 
in obtaining and the evidence it was expected that he would 
provide.  Quartuccio v. Principi, 16 Vet. App. 183, 186-87 
(2002); Charles v. Principi, 16 Vet. App. 370 (2002).

For claims pending before VA on or after May 30, 2008, 38 
C.F.R. 3.159 was recently amended to eliminate the 
requirement that VA request that a claimant submit any 
evidence in his or her possession that might substantiate the 
claim. 73 Fed. Reg. 23,353 (Apr. 30, 2008).  The November 
2006 letter nonetheless told the Veteran that he should 
submit any additional evidence that would substantiate his 
claim for an increased rating for sarcoidosis.

The Veteran has substantiated his status as a Veteran.  He 
was notified of all remaining elements of the Dingess notice, 
including the disability-rating and effective-date elements 
of the claim in the November 2006 letter. 

For an increased-compensation claim, section § 5103(a) 
requires, at a minimum, that the Secretary notify the Veteran 
that, to substantiate a claim, the Veteran must provide, or 
ask the Secretary to obtain, medical or lay evidence 
demonstrating a worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life.  Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008).

Further, if the diagnostic code under which the Veteran is 
rated contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on the 
Veteran's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant. 
Additionally, the Veteran must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant diagnostic codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  Id.

The notice must also provide examples of the types of medical 
and lay evidence that the Veteran may submit (or ask the 
Secretary to obtain) that are relevant to establishing 
entitlement to increased compensation -- e.g., competent lay 
statements describing symptoms, medical and hospitalization 
records, medical statements, employer statements, job 
application rejections, and any other evidence showing an 
increase in the disability or exceptional circumstances 
relating to the disability.  Id.

The November 2006 letter told the Veteran that evidence of 
worsening could substantiate the increased rating claim as 
could evidence of the impact of the disability on employment.  
The letter also notified the Veteran that medical or lay 
evidence could be submitted to substantiate his increased 
ratings claim and provided specific examples.  The letter 
stated that the Veteran could submit letters from individuals 
who could describe how the symptoms of the disability had 
affected him. 

The November 2006 letter also explained that disability 
ratings are determined by applying VA's rating schedule under 
which the RO would assign a rating from 0 to 100 percent, and 
that it would consider evidence of the nature of the symptoms 
of the condition, their severity and duration, and their 
impact upon employment.

However, the November 2006 letter did not indicate that the 
Veteran should substantiate his claim with evidence of the 
impact of the disabilities on daily life, or told that some 
of the rating criteria required specific measurements to 
substantiate entitlement to a higher rating.  The Veteran was 
not provided with this information until it was included in 
the RO's May 2008 letter.  This information did not, however, 
cure any deficiencies in the VCAA notice that had previously 
been provided, because the claim was not readjudicated after 
provision of this notice.  See Mayfield v. Nicholson, 499 
F.3d 1317 (Fed. Cir. 2007); Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006).

Any notice error will be presumed prejudicial unless VA can 
show that the error did not affect the essential fairness of 
the adjudication and persuade the Court that the purpose of 
the notice was not frustrated, for example by demonstrating 
"(1) that any defect was cured by actual knowledge on the 
part of the claimant, (2) that a reasonable person could be 
expected to understand from the notice what was needed, or 
(3) that a benefit could not have been awarded as a matter of 
law."  George-Harvey v. Nicholson, 21 Vet. App. 334-339 
(2007).

During the January 2009 hearing, the Veteran testified as to 
specific symptoms of his sarcoidosis that are listed in the 
applicable rating criteria, and he submitted lay statements 
that reported the impact of his sarcoidosis on daily life.  
The Veteran thereby demonstrated actual knowledge of the 
symptomatology required for a higher rating under the 
applicable diagnostic codes and actual knowledge that the 
impact of his disabilities on his daily life was relevant to 
his increased rating claim and could help to substantiate 
this claim.

The Veteran also received notice of the rating criteria in a 
May 2007 statement of the case (SOC), after which the claim 
was readjudicated in a February 2008 supplemental SOC (SSOC).  
While such a post-decisional document could not provide VCAA 
notice, it should have put the Veteran on notice as to what 
was required.  He had a meaningful opportunity to participate 
in the adjudication of his claim inasmuch as he had an 
opportunity to submit evidence and argument prior to 
readjudication of the claim, and had an opportunity to 
testify as to his symptomatology at a Board hearing.

The VCAA also requires VA to make reasonable efforts to help 
a claimant obtain evidence necessary to substantiate his 
claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This 
"duty to assist" contemplates that VA will help a claimant 
obtain records relevant to his claim, whether or not the 
records are in Federal custody, and that VA will provide a 
medical examination or obtain an opinion when necessary to 
make a decision on the claim.  38 C.F.R. § 3.159(c)(4).  

In this case, VA obtained the Veteran's service treatment 
records, service personnel records, and all identified post-
service VA outpatient treatment (VAOPT) records.  In 
addition, the RO also requested the records of the Social 
Security Administration's (SSA) disability determination 
because the Veteran indicated he was receiving SSA benefits.  
In a September 2008 communication, the SSA indicated that it 
did not have any medical records relating to the Veteran, 
because he either had not filed for disability benefits or no 
records were obtained in connection with such application.  
Consequently, the RO was not required to take additional 
action with regard to these records to comply with VA's duty 
to assist the Veteran.  See 38 C.F.R. § 3.159(c)(2) (VA will 
end efforts to obtain records from a Federal agency such as 
SSA in cases in which SSA advises the records do not exist or 
it does not have them).  In addition, the Veteran was 
afforded a June 2008 VA examination as to the severity of his 
sarcoidosis in connection with this claim.  While, as noted 
by the Veteran's representative in his November 2008 
statement, the claims file was not available for review 
during this examination, there is no requirement that a 
claims file must be reviewed prior to every VA examination.  
Rather, the determination as to whether review of prior 
medical records is necessary in a particular case depends 
largely upon the scope of the examination and the nature of 
the findings and conclusions the examiner is requested to 
provide.  See VAOPGCPREC 20-95 (July 14, 1995).  In this 
case, as discussed below, the examination was sufficient 
without claims file review because the primary issue on 
appeal concerns the current severity of the Veteran's 
sarcoidosis, and the examination findings and conclusions 
were sufficient to provide the information necessary to fully 
and fairly review the Veteran's increased rating claim.

For the reasons set forth above, the Board finds that VA has 
complied with the VCAA's notification and assistance 
requirements.  The claim for a rating higher than 60 percent 
for sarcoidosis is thus ready to be considered on the merits.


Analysis

Disability evaluations are determined by evaluating the 
extent to which a Veteran's service-connected disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his symptomatology with the criteria set forth in the 
Schedule for Rating Disabilities (Rating Schedule).  38 
U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10.

If two evaluations are potentially applicable, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that 
evaluation; otherwise, the lower evaluation will be assigned.  
38 C.F.R. § 4.7.

In evaluating a disability, the Board considers the current 
examination reports in light of the whole recorded history to 
ensure that the current rating accurately reflects the 
severity of the condition.  The Board has a duty to 
acknowledge and consider all regulations that are potentially 
applicable.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  
The medical as well as industrial history is to be 
considered, and a full description of the effects of the 
disability upon ordinary activity is also required.  38 
C.F.R. §§ 4.1, 4.2, 4.10.

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern. 
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, see 38 C.F.R. § 4.2, the regulations do 
not give past medical reports precedence over current 
findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Staged 
ratings are, however, appropriate for an increased rating 
claim when the factual findings show distinct time periods 
where the service-connected disability exhibits symptoms that 
would warrant different ratings.  The relevant focus for 
adjudicating an increased rating claim is on the evidence 
concerning the state of the disability from the time period 
one year before the claim was filed until VA makes a final 
decision on the claim.  Hart v. Mansfield, 21 Vet. App. 505 
(2007).

The Veteran's sarcoidosis is rated under 38 C.F.R. § 4.97, 
Diagnostic Codes (DCs) 6600-6846.  Hyphenated diagnostic 
codes are used when a rating under one code requires use of 
an additional diagnostic code to identify the basis for the 
evaluation assigned. 38 C.F.R. § 4.27.  DC 6600 is applicable 
to chronic bronchitis and DC 6846 is applicable to 
sarcoidosis.

Under DC 6846, the only rating higher than the current 60 
percent is a 100 percent rating.  Such a rating is warranted 
where sarcoidosis causes cor pulmonale, where there is 
cardiac involvement with congestive heart failure, or where 
it causes progressive pulmonary disease with fever, night 
sweats, and weight loss despite treatment.  A note following 
DC 6846 indicates that sarcoidosis may also be rated as 
chronic bronchitis under DC 6600 and extra-pulmonary 
involvement under the specific body system involved.
 
Under DC 6600, the only rating higher than the current 60 
percent is a 100 percent rating.  Such a rating is warranted 
for the following test results or symptoms: Forced expiratory 
volume (FEV) is less than 40 percent of the predicted value; 
the ratio of FEV in one second to forced vital capacity (FEV-
1/FVC) is less than 40 percent; the diffusion capacity of the 
lung for carbon monoxide by the single breath method (DLCO 
(SB)) is less than 40-percent predicted; the maximum exercise 
capacity is less than 15 ml/kg/min oxygen consumption (with 
cardiac or respiratory limitation); there is cor pulmonale 
(right heart failure); there is right ventricular 
hypertrophy; there is pulmonary hypertension (shown by echo 
or cardiac catheterization); there is an episode or episodes 
of acute respiratory failure; or the Veteran requires 
outpatient oxygen therapy.

In addition, 38 C.F.R. § 4.96 contains instructions as to 
reading PFT results.  38 C.F.R. § 4.96(d)(2) provides that if 
the DLCO (SB) test is not of record, the disability may be 
rated based on alternative criteria as long as the examiner 
states why the test would not be useful or valid in a 
particular case.  38 C.F.R. § 4.96(d)(5) provides that, when 
evaluating based on PFTs, post-bronchodilator results should 
be used unless they were poorer than the pre-bronchodilator 
results, in which case the pre-bronchodilator results should 
be used.

The Veteran's claim for a rating higher than 60 percent for 
his sarcoidosis must be denied because there is no evidence 
of any of the symptoms listed in the criteria for a 100 
percent rating under DC 6846 or 6600 at any time during the 
appeal period.

There were two PFT tests administered during the appeal 
period, in May 2006 and October 2006.  May 2006 PFT results 
indicated that pre-bronchodilator FEV-1 was 42 percent of 
predicted while post-bronchodilator was 35.4 percent of 
predicted.  Pre-bronchodilator FEV-1/FVC was 68 percent and 
post-bronchodilator was 71 percent.  There were no DLCO (SB) 
results.  The interpretation indicated that spirometry 
suggested a severe obstructive ventilatory defect without a 
significant change post bronchodilator.  The examiner could 
not rule out a concomitant restriction and recommended full 
PFTs.  October 2006 PFTs showed a post-bronchodilator FEV-1 
of 49.9 of predicted, FEV-1/FVC of 65 percent, and DLCO (SB) 
of 58.8 percent predicted.  The impression was of mildly 
reduced lung volumes and diffusion with moderate obstruction 
representing a mixed defect and no significant bronchodilator 
response.

A rating higher than 60 percent is not warranted based on 
these PFTs.  The May 2006 PFT results do not appear to be 
valid, because there was no explanation as to why the DLCO 
(DB) test was not administered.  See 38 C.F.R. § 4.96(d)(2).  
In any event, the May 2006 PFT results do not warrant a 
rating higher than 60 percent, because the FEV-1/FVC was 
greater than 40 percent, and the FEV-1 was only less than 40 
percent on the post-bronchodilator test, in which case the 
applicable regulation requires that the pre-bronchodilator 
result of 42 percent be used as the basis for rating.  See 
38 C.F.R. § 4.96(d)(5).  As a higher, 100 percent rating 
requires FEV-1 or FEV-1/FVC to be greater than 40 percent, 
the May 2006 PFT results do not warrant a rating higher than 
60 percent.  Similarly, the post-bronchodilator FEV-1 and 
FEV-1/FVC results of the October 2006 PFTs (appropriate for 
rating because they were better than the pre-bronchodilator 
results), were each greater than 40 percent and do not 
warrant a rating higher than 60 percent under DC 6600.  In 
addition, the DLCO (SB) was also greater than 40 percent.

There is also no basis for a rating higher than 60 percent 
based on criteria other than PFT results.  The May 2006 chest 
X-ray was essentially normal, with abnormalities such as a 
mildly enlarged cardiac silhouette, but no indication of cor 
pulmonale or right ventricular hypertrophy.  An October 2006 
VA pulmonary consult note reflects that there were no heart 
palpitations, chest pain, myocardial infarction, or 
claudication.  Auscultation of the chest was clear although 
the first heart sound (S1) was diminished, the point of 
maximal impulse was not well localized, and there was no 
jugular venous distension.  First and second heart sounds (S1 
and S2) were normal, with no ventricular filling gallop or 
atrial gallop (S3 and S4).  With regard to the May 2006 PFT 
results, the pulmonologist wrote that there was a relatively 
mild obstruction with apparent significant restriction.  He 
also noted that the Veteran's post-bronchodilator values were 
worse than the pre-bronchodilator values, and expressed the 
opinion that the Veteran's performance may not have been his 
best.  The impression was of increased dyspnea in a man with 
a remote history of sarcoid that did not look active based on 
chest X-ray (discussed below).  The pulmonologist indicated 
that he suspected the Veteran's respiratory disability was 
mainly chronic obstructive pulmonary disease (COPD) with 
deconditioning and that the Veteran "could have a component 
of cardiac disease as well.  An October 2006 heart scan 
stress study showed no left ventricular myocardial defects or 
other abnormalities.  An October 2006 CT scan of the lungs 
showed no evidence of fibrosis and minimal peripheral 
scarring.

In an April 2008 note, the Veteran's VA primary care 
physician indicated that, in response to a request for 
symptoms, she had reviewed the criteria for rating 
sarcoidosis and chronic bronchitis, and that the Veteran's 
symptoms did not warrant an increased rating under either 
criteria.  On the June 2008 VA examination, the Veteran's S1 
and S2 heart sounds were normal, with no murmurs, rubs, or 
gallops.  The lungs were clear to auscultation bilaterally, 
with no wheezing or rhonci.  The examiner indicated that pre-
bronchodilator PFTs performed in connection with the 
examination showed FVC of 2.97, FEV-1 of 2.18, and an FEV-
1/FVC ratio of 73 percent, which was interpreted as "mild 
restrictive ventilatory defect."

The above evidence reflects that, although there were 
examinations of the Veteran's heart and lungs during the 
appeal period, there was no evidence of cor pulmonale, right 
ventricular hypertrophy, pulmonary hypertension, episodes of 
acute respiratory failure, cardiac involvement with 
congestive heart failure, progressive pulmonary disease with 
fever, night sweats, and weight loss despite treatment, or 
that outpatient oxygen therapy was required.  Nor was there 
evidence of maximum exercise capacity less than 15 ml/kg/min 
oxygen consumption.  Moreover, while the June 2008 PFT 
results referred to by the June 2008 VA examiner do not 
appear to be in the claims file (as opposed to the examiner's 
summary), these results do not appear to be valid, as they do 
not, according to the examiner, contain DLCO (SB) or post-
bronchodilator results, and do not in any event support a 
rating higher than 60 percent under the applicable criteria.

The Board notes that the Veteran testified during the hearing 
that he had been diagnosed with congestive heart failure by 
VA physicians and had experienced night sweats, weight 
increases and decreases, and tried using an oxygen kit a long 
time ago.  While the Veteran is competent to report 
respiratory symptoms he has experienced, treatments he has 
tried, and what he was told by VA physicians, his testimony 
must be weighed against the objective evidence.  See Jandreau 
v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007); 
Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006).  
Here, the extensive evidence of lung and heart tests and 
examinations indicating no significant heart abnormalities 
described above is entitled to more weight than the Veteran's 
unsupported assertions.

Pursuant to § 3.321(b)(1), the Under Secretary for Benefits 
or the Director, Compensation and Pension Service, is 
authorized to approve an extraschedular evaluation if the 
case "presents such an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards."  The question of an extraschedular rating is a 
component of a claim for an increased rating.  See Bagwell v. 
Brown, 9 Vet. App. 337, 339 (1996).  Although the Board may 
not assign an extraschedular rating in the first instance, it 
must specifically adjudicate whether to refer a case for 
extraschedular evaluation when the issue either is raised by 
the claimant or is reasonably raised by the evidence of 
record.  Barringer v. Peake, 22 Vet. App. 242 (2008).

If the evidence raises the question of entitlement to an 
extraschedular rating, the threshold factor for 
extraschedular consideration is a finding that the evidence 
before VA presents such an exceptional disability picture 
that the available schedular evaluations for that service- 
connected disability are inadequate. Therefore, initially, 
there must be a comparison between the level of severity and 
symptomatology of the claimant's service-connected disability 
with the established criteria found in the rating schedule 
for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).

Under the approach prescribed by VA, if the criteria 
reasonably describe the claimant's disability level and 
symptomatology, then the claimant's disability picture is 
contemplated by the rating schedule, the assigned schedular 
evaluation is, therefore, adequate, and no referral is 
required. In the second step of the inquiry, however, if the 
schedular evaluation does not contemplate the claimant's 
level of disability and symptomatology and is found 
inadequate, the RO or Board must determine whether the 
claimant's exceptional disability picture exhibits other 
related factors such as those provided by the regulation as 
"governing norms."  38 C.F.R. 3.321(b)(1) (related factors 
include "marked interference with employment" and "frequent 
periods of hospitalization").  When the rating schedule is 
inadequate to evaluate a claimant's disability picture and 
that picture has related factors such as marked interference 
with employment or frequent periods of hospitalization, then 
the case must be referred to the Under Secretary for Benefits 
or the Director of the Compensation and Pension Service for 
completion of the third step-a determination of whether, to 
accord justice, the claimant's disability picture requires 
the assignment of an extraschedular rating.  Id.

The discussion above reflects that the symptoms of the 
Veteran's sarcoidosis are contemplated by the applicable 
rating criteria, which contain an extensive list of pulmonary 
and cardiac symptoms possibly caused by sarcoidosis.  Thus, 
consideration of whether the Veteran's disability picture 
exhibits other related factors such as those provided by the 
regulations as "governing norms" is not required.  In any 
event, in a June 2006 statement, the Veteran wrote that he 
could no longer operate his business due to "many, many 
health conditions," thus indicating that his sarcoidosis, 
without regard to other medical disabilities, had not 
markedly interfered with his employment.  Moreover, there is 
no evidence of frequent hospitalizations for sarcoidosis.  
Therefore, referral for consideration of an extraschedular 
evaluation for the Veteran's sarcoidosis is not warranted.  
38 C.F.R. § 3.321(b)(1).

For the foregoing reasons, the Board finds that the claim for 
a rating higher than 60 percent must be denied.  In reaching 
this conclusion, the Board has considered the benefit-of-the-
doubt doctrine; however, as the preponderance of the evidence 
is against the Veteran's claim, that doctrine is not for 
application in the instant appeal.  See 38 U.S.C.A. § 
5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 
49, 53-56 (1990).


ORDER

Entitlement to a rating higher than 60 percent for 
sarcoidosis is denied.




____________________________________________
T. L. DOUGLAS
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


